I concur with the majority. I would embellish, however, on one aspect of the case. With respect to appellant's reference to theSisco case, supra, and the rationale expressed there by the Fifth District Court of Appeals, R.C. 2945.72(A) provides in part as follows:
"Any period during which the accused is unavailable for hearing or trial, by reason of other criminal proceedingsagainst him." (Emphasis added.)
It is conceded that a parole holder is administrative in nature, but few, if any, would contend that it is not a criminal proceeding, since it may, indeed, result in revocation of parole and reincarceration. This would hardly be characterized as a civil sanction, although it may not be viewed as a "new criminal" charge itself. *Page 354